Case: 20-10892-MAF Doc #: 53 Filed: 10/20/20 Desc: Main Document Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

In re: : Chapter 11

LRGHEALTHCARE, : Case No, 20-10892 (MAF)

Debtor.!

DECLARATION OF STEPHEN E. MILLER
IN SUPPORT OF DEBTOR’S (A) CASH COLLATERAL MOTION
AND (B) CASH MANAGEMENT MOTION.

I, Stephen E. Miller, declare, pursuant to section 1746 of title 28 of the United States
Code, that:

i. I am the Interim Chief Financial Officer of LRGHealthcare (“LRGHealthcare” or
the “Debtor”) as of October 20, 2020. In that capacity, I have become familiar with the Debtor’s
day-to-day operations, businesses, and financial affairs.

2. As Interim CFO, I am responsible for all aspects of the Debtor’s business,
including, operational matters, financial management and reports, and internal controls.

3 I submit this declaration in support of the Debtor’s Emergency Ex Parte Motion

Jor Interim and Final Authority To Use Cash Collateral (the “Cash Collateral Motion”) [Dkt.
No. 12] and Debtor and Debtor's Emergency Ex Parte Motion for Entry of Interim and Final
Orders, Pursuant to Bankruptcy Code Sections 105(a), 345(b), 363(c)(1), 364(a), 364(b), and

503(b)(1) and Bankruptcy Rules 6003 and 6004, (A) Authorizing Debtor to Use Existing Cash

Management System, (B) Authorizing and Directing Banks and Financial Institutions to Honor

 

: The last four digits of the Debtor’s federal taxpayer identification number are 2150, The address of the

Debtor’s headquarters is 80 Highland Street, Laconia, NH 03246.

1
Case: 20-10892-MAF Doc #: 53 Filed: 10/20/20 Desc: Main Document Page 2 of 3

and Process Checks and Transfers, and (C) Authorizing Debtor to Use Existing Bank Accounts
and Existing Business Forms [Dkt. No. 16] (the “Cash Management Motion”)

4, Except at otherwise indicated, all the facts set forth in this Declaration are based
upon my personal knowledge, upon information supplied to me by other members of the
Debtor’s management or professionals, upon information learned from my review of the relevant
documents, or opinion based upon my experience and knowledge of the Debtor’s operations and
financial condition and my experience in the healthcare industry generally. If called as a
witness, I could and would testify to the facts set forth in this Declaration.

5. I am familiar with the Debtor’s business operations, including existing contracts,
receipts, cost and expenses.

6. The Budget attached to the Motion shows the costs and expenses to be paid from
the Petition Date through November 21, 2020 (the “Interim Use Period”).

7. Based on my experience, the current business climate, circumstances, conditions
and facts and the present assumptions supporting the projections provided in the Budget, (1) the
Budget is fair, reasonable and only projects the use of cash collateral that is reasonably necessary
to continue operations during the Interim Use Period and (2) it is reasonably likely based on
historic performance that the Debtor will be able to meet and satisfy the Debtor’s adequate
protection obligations under the order approving the Motion during the Interim Use Period and
(3) the use of cash collateral for the purposes shown in the Budget is necessary in order to avoid
cessation of vital services and the provision of goods that are essential to allowing the Debtor to

continue as a going concern, to minimize disruption, rebut any skepticism regarding the Debtor’s

 

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Cash

Collateral Motion.
Case: 20-10892-MAF Doc #: 53 Filed: 10/20/20 Desc: Main Document Page 3 of 3

ability to operate as a going concern and to stabilize business operations after this bankruptcy
case was commenced.

8. With respect to the Cash Management Motion, presently, none of the Debtor's
Bank Accounts are maintained with an institution that has been designated as an Authorized
Depository by the U.S. Trustee Guidelines. Notwithstanding, the forgoing, to the best of my
knowledge, information, and belief these non-authorized depositories are well-capitalized,
reputable and secure financial institutions and, therefore, the Debtor can maintain all of the Bank
Accounts without jeopardizing the receipt of any payments from third-party payors.

9. Most of the Debtor's revenue is received from Medicaid, Medicare, and private
insurance companies. It can take several months from the provision of services to when payment
is received. If the Debtor were to alter its Cash Management System, it could do irreparable
harm to the viability of the Debtor's operations.

10. Accordingly, I respectfully request that the Court grant all relief requested in the
Cash Collateral Motion, Cash Management Motion, the other First Day Pleadings and such other
and further relief as may be just.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.

Dated: October 20, 2020 On behalf of LRGHealthcare as a debtor and
debtor-in-possession

 
